Cite as 2014 Ark. 505

                SUPREME COURT OF ARKANSAS
                                            No.


                                                    Opinion Delivered   December 4, 2014

IN RE ARKANSAS SUPREME COURT
COMMITTEE ON SECURITY AND
EMERGENCY PREPAREDNESS




                                       PER CURIAM


       Faulkner County Sheriff Andy Shock of Conway is appointed to the Arkansas Supreme

Court Committee on Security and Emergency Preparedness to fill the unexpired term of

Sheriff Jody Dotson. This term expires on September 30, 2016. We thank Sheriff Shock for

his willingness to serve on this important committee.

       We express our gratitude to Sheriff Jody Dotson of Walnut Ridge, who resigned from

the committee, for his years of valuable service.